                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDGAR PATINO,                                         Case No. 19-cv-02151-EMC
                                   8                      Petitioner,
                                                                                               ORDER TO SHOW CAUSE
                                   9                v.
                                                                                               Docket No. 1
                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11
                                                          Respondent.
                                  12
Northern District of California
 United States District Court




                                  13                                         I.       INTRODUCTION

                                  14             Edgar Patino, an inmate at the Avenal State Prison, filed this pro se action for a writ of

                                  15   habeas corpus pursuant to 28 U.S.C. § 2254. His petition is now before the Court for review

                                  16   pursuant to 28 U.S.C. §2243 and Rule 4 of the Rules Governing Section 2254 Cases. His motion

                                  17   to appoint counsel and application to proceed in forma pauperis also are before the Court for

                                  18   consideration.

                                  19                                         II.      BACKGROUND

                                  20             The petition and attachments thereto provide the following information. Mr. Patino was

                                  21   convicted in Alameda County Superior Court of assault by means of force likely to cause great

                                  22   bodily injury, making a criminal threat, and continuous sexual abuse of a child under age 14. In

                                  23   2016, he was sentenced to a total of 17 years, eight months in prison.

                                  24             Mr. Patino appealed. In 2018, the California Court of Appeal affirmed the judgment of

                                  25   conviction and the California Supreme Court denied his petition for review. He then filed this

                                  26   action.

                                  27                                          III.      DISCUSSION

                                  28             This Court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                   1   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   2   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                   3   district court considering an application for writ of habeas corpus shall “award the writ or issue an

                                   4   order directing the respondent to show cause why the writ should not be granted, unless it appears

                                   5   from the application that the applicant or person detained is not entitled thereto.” 28 U.S.C.

                                   6   § 2243. Summary dismissal is appropriate only where the allegations in the petition are vague or

                                   7   conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d

                                   8   490, 491 (9th Cir. 1990).

                                   9           Mr. Patino asserts the following claims in his petition for writ of habeas corpus: (1) the

                                  10   jury instruction regarding the crime of continuous sexual abuse omitted the mental state required

                                  11   and thereby deprived him of his federal constitutional right to have a jury determine his guilt by

                                  12   proof beyond a reasonable doubt, see Docket No. 1 at 27; (2) the failure to instruct the jury on the
Northern District of California
 United States District Court




                                  13   lesser-included offense of committing a lewd act on a child deprived Mr. Patino of his federal

                                  14   constitutional rights to a fair trial and to have a jury determine his guilt by proof beyond a

                                  15   reasonable doubt, see id. at 31; (3) the admission of the “shower evidence regarding Doe’s

                                  16   younger sister” deprived Mr. Patino of his federal constitutional right to due process, id. at 34; (4)

                                  17   the removal of a Juror B2 violated Mr. Patino’s federal constitutional right to trial by an impartial

                                  18   jury, id. at 37; and (5) prosecutorial misconduct during closing argument deprived Mr. Patino of

                                  19   his federal constitutional right to a fair trial, id. at 41. Liberally construed, these claims are

                                  20   cognizable in a federal habeas action and warrant a response.

                                  21           Mr. Patino also alleges several state law claims in his petition. “[I]t is only noncompliance

                                  22   with federal law that renders a State's criminal judgment susceptible to collateral attack in the

                                  23   federal courts.” Wilson v. Corcoran, 562 U.S. 1, 5 (2010). The Supreme Court has repeatedly

                                  24   held that federal habeas relief is unavailable for violations of state law or for alleged error in the

                                  25   interpretation or application of state law. See Swarthout v. Cooke, 562 U.S. 216, 220 (2011). The

                                  26   state law claims therefore are dismissed without leave to amend.

                                  27           Mr. Patino has requested that counsel be appointed to represent him in this action. A

                                  28   district court may appoint counsel to represent a habeas petitioner whenever “the court determines
                                                                                           2
                                   1   that the interests of justice so require” and such person is financially unable to obtain

                                   2   representation. 18 U.S.C. § 3006A(a)(2)(B). The decision to appoint counsel is within the

                                   3   discretion of the district court. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986).

                                   4   Appointment is mandatory only when the circumstances of a particular case indicate that

                                   5   appointed counsel is necessary to prevent due process violations. See id. The interests of justice

                                   6   do not require appointment of counsel in this action. Mr. Patino states that he speaks Spanish, as

                                   7   evidenced by counsel’s letters to him that are in Spanish, but the letters are in both Spanish and

                                   8   English and Mr. Patino has found an inmate in prison who can translate for him. More

                                   9   importantly, all the claims in the federal habeas petition were briefed on direct appeal by counsel

                                  10   representing Mr. Patino and the issues presented are not particularly complicated. For these

                                  11   reasons, Mr. Patino’s request for appointment of counsel is DENIED. Docket No. 3.

                                  12                                        IV.       CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons,

                                  14          1.      The petition states cognizable claims for federal habeas relief and warrants a

                                  15   response.

                                  16          2.      The clerk shall serve a copy of this order, the petition and all attachments thereto

                                  17   upon Respondent and Respondent's attorney, the Attorney General of the State of California. The

                                  18   clerk shall also serve a copy of this order on Petitioner.

                                  19          3.      Respondent must file and serve upon Petitioner, on or before October 18, 2019, an

                                  20   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing

                                  21   cause why a writ of habeas corpus should not be issued. Respondent must file with the answer a

                                  22   copy of all portions of any court proceedings that have been previously transcribed and that are

                                  23   relevant to a determination of the issues presented by the petition.

                                  24          4.      If Petitioner wishes to respond to the answer, he must do so by filing a traverse and

                                  25   serving it on Respondent on or before November 15, 2019.

                                  26          5.      Petitioner is responsible for prosecuting this case. Petitioner must promptly keep

                                  27   the court informed of any change of address and must comply with the court's orders in a timely

                                  28   fashion. Petitioner is cautioned that he must include the case name and case number for this case
                                                                                          3
                                   1   on any document he files in this case.

                                   2          6.      The in forma pauperis application is GRANTED. Docket No. 2.

                                   3          7.      The request for appointment of counsel is DENIED. Docket No. 3.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: August 1, 2019

                                   8

                                   9                                                ______________________________________
                                                                                     EDWARD M. CHEN
                                  10                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
